United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 97-1188EA
                                   _____________

Howard Wayne Jones,                    *
                                       *
                   Appellant,          *
                                       * Appeal from the United States
      v.                               * District Court for the Eastern
                                       * District of Arkansas.
Larry Norris, Director, Arkansas       *
Department of Correction,              *       [UNPUBLISHED]
                                       *
                   Appellee.           *
                                 _____________

                            Submitted: January 22, 1998
                                Filed: February 3, 1998
                                 _____________

Before FAGG, BRIGHT, and MURPHY, Circuit Judges.
                           _____________

PER CURIAM.

      The court grants Howard Wayne Jones a certificate of appealability allowing an
appeal from the district court's denial of Jones's fourth petition for a writ of habeas
corpus. Because Jones attacks the execution of his state sentence, we consider Jones's
petition under 28 U.S.C. § 2241. In our view, briefing by the parties will serve no
useful purpose and we now turn to the merits of Jones's appeal. Having considered the
record, we conclude Jones's contention that he is eligible for parole notwithstanding
three earlier felony convictions when he pleaded guilty in 1979 is without merit. See
Schwindling v. Smith, 777 F.2d 431, 432-33 (8th Cir. 1985); Watson v. State, 609
S.W.2d 673, 674 (Ark. Ct. App. 1980). Even if we consider Jones's petition under 28
U.S.C. § 2254, we would reject his appeal because the district court correctly
dismissed his petition for abuse of the writ.

       We thus deny Jones's motion for appointment of counsel and affirm the judgment
of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-